Case 2:20-cv-17207-SDW-LDW Document 13 Filed 04/06/21 Page 1 of 3 PageID: 172




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  ERIC ADAMS,                                       Civil Action No.

                   Plaintiff,                       20-17207 (SDW) (LDW)

  v.                                                ORDER TO VACATE CLERK’S
                                                    ENTRY OF DEFAULT
  CITY OF NEWARK, RAS J.
  BARAKA, ERIC S. PENNINGTON and
  DANIELLE A. SMITH,

                 Defendants.


       THIS MATTER having come before the Court by way of defendants City of Newark, Ras

J. Baraka, Eric S. Pennington, and Danielle A. Smith’s motion to set aside the Clerk’s entry of

default and for an extension of time to answer, move, or otherwise respond to the Complaint (ECF

No. 8); and

       WHEREAS on February 8, 2020, plaintiff sought and was granted entry of default against

all defendants for failure timely to respond to the Complaint (ECF No. 6); and

       WHEREAS two days later, on February 10, 2021, plaintiff filed a motion for default

judgment pursuant to Federal Rule of Civil Procedure 55(b) (ECF No. 7); and

       WHEREAS defendants’ counsel promptly moved to vacate entry of default three days

after default was entered and only one day after plaintiff filed his motion for default judgment,

asserting that the COVID-19 pandemic caused their inadvertent delay in appearing (Florio Decl.,

¶¶ 6, 8; ECF No. 8-2); and

       WHEREAS plaintiff opposes defendants’ motion to vacate entry of default, arguing that

his applications for entry of default and default judgment were a means of protecting plaintiff from

dismissal for lack of prosecution (ECF No. 11); and
Case 2:20-cv-17207-SDW-LDW Document 13 Filed 04/06/21 Page 2 of 3 PageID: 173




       WHEREAS Rule 55(c) of the Federal Rules of Civil Procedure provides that the Court

may set aside an entry of default for good cause; and

       WHEREAS the Court of Appeals has counseled that “[t]here is a distinction between a

default standing alone and a default judgment…Less substantial grounds may be adequate for

setting aside a default than would be required for opening a judgment.” Feliciano v. Reliant

Tooling Co., Ltd., 691 F.2d 653, 656 (3d Cir. 1982); and

       WHEREAS factors relevant to the Court’s determination of whether to vacate entry of

default include: (1) prejudice to the non-defaulting party if the default is vacated; (2) whether the

defaulting party has a meritorious defense; and (3) whether the default resulted from the defaulting

party’s culpable conduct. See United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984); and

       WHEREAS the Court is mindful that the Court of Appeals “does not favor entry of

defaults” and “require[s] doubtful cases to be resolved in favor of the party moving to set aside the

default . . . so that cases may be decided on their merits.” Id. at 194-95 (quotation omitted); and

       WHEREAS plaintiff has not demonstrated that he will be prejudiced if the Court sets aside

entry of default as discovery in this matter has not begun, no dispositive motions have been filed,

and plaintiff has not suggested any way in which his ability to pursue his claims has been impaired;

and

       WHEREAS defendants assert that they have numerous defenses to the claims alleged in

plaintiff’s Complaint; and

       WHEREAS neither party has suggested that defendants’ failure to answer the Complaint

in a timely manner is attributable to anything other than inadvertence, and there is no indication of

willful or bad faith conduct by the defendants. See Hritz v. Woma Corp., 732 F.2d 1178, 1183 (3d



                                                 2
Case 2:20-cv-17207-SDW-LDW Document 13 Filed 04/06/21 Page 3 of 3 PageID: 174




Cir. 1984) (“Appropriate application of the culpable conduct standard requires that as a threshold

matter more than mere negligence be demonstrated.”); and for good cause shown

       IT IS, on this 6th day of April 2021:

       ORDERED that defendants’ motion to vacate the Clerk’s entry of default (ECF No. 8) is

granted; and it is further

       ORDERED that defendants’ time to answer, move, or otherwise respond to the Complaint

is extended through April 15, 2021; and it is further

       ORDERED that plaintiff’s motion for default judgment (ECF No. 7) is terminated as

moot; and it is further

       ORDERED that the Clerk of Court is directed to terminate the motions at ECF Nos. 7 and

8.


                                                s/ Leda Dunn Wettre
                                               Hon. Leda Dunn Wettre
                                               United States Magistrate Judge




                                                 3
